Citation Nr: 1400261	
Decision Date: 01/06/14    Archive Date: 01/23/14

DOCKET NO.  13-26 317	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for bilateral tinnitus.


ATTORNEY FOR THE BOARD

J. Turner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August to September 1990, and February to April 1991, with the U.S. Air Force.  The Veteran also service in the Air Force reserve from June 1971 to December 1995, excluding the aforementioned periods of active duty.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a August 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania that in relevant part denied the above claims.  The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to ensure a total review of the evidence.


FINDINGS OF FACT

1.  The Veteran has current bilateral ear hearing loss disability for VA compensation purposes, as well as tinnitus.

2.  There is probative medical nexus evidence showing the Veteran's current bilateral hearing loss disability is the result of acoustic trauma sustained during his active service. 

3.  Probative medical evidence of record demonstrates that the Veteran's tinnitus is the result of acoustic trauma sustained during his active service. 


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in his favor, the Veteran has bilateral hearing loss that was incurred in active military service.  38 U.S.C.A. §§ 101, 1110, 1154, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.1, 3.6, 3.102, 3.159, 3.303, 3.385 (2013).

2.  Resolving all reasonable doubt in his favor, the Veteran has tinnitus that was incurred in active military service.  38 U.S.C.A. §§ 101, 1110, 1154, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.1, 3.6, 3.102, 3.159, 3.303, 3.385 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

As to the claim of service connection for bilateral hearing loss and tinnitus, those claims have been granted, as discussed below.  As such, the Board finds that any error related to the duties to notify or assist on that claim is moot.  See 38 U.S.C. 
§§ 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2012); Mlechick v. Mansfield, 503 F.3d 1340 (Fed. Cir. 2007).

II. Service Connection 

The Veteran contends that he developed bilateral hearing loss and tinnitus as the result of acoustic trauma during service.  Specifically, he alleges that he was exposed to hazardous noise exposure as the result of his work as an aircraft maintenance technician in the Air Force from August to September 1990, and February to April 1991.  His DD Form 214 confirms he served in this capacity.  The Board finds the claims for service connection for bilateral hearing loss and tinnitus are warranted. 

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  To establish entitlement to service-connected compensation benefits, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).   

In rendering a decision on appeal, the Board must analyze the competency, credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335-37 (Fed. Cir. 2006).  In evaluating the lay evidence, the Board must address first competency, then credibility, and finally probative weight.  Id.   

Impaired hearing will be considered a disability for VA purposes when the thresholds for any of the frequencies of 500, 1000, 2000, 3000 and 4000 Hertz are 40 decibels or more; the thresholds for at least three of these frequencies are 26 decibels or more; or speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2013).

The Board points out that the absence of in-service evidence of hearing loss is not fatal to a claim for service connection.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection for hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

Further, a claimant may establish direct service connection for a hearing disability initially manifest years after separation from service on the basis of evidence showing that the current hearing loss is causally related to injury or disease suffered in service.  Hensley , 5 Vet. App. at 164.  See also 38 U.S.C.A. 1113(b); 38 C.F.R. 3.303(d).

At a March 2011 VA examination, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
25
60
65
LEFT
20
25
35
60
65

Speech recognition was 84 percent in the right ear and 88 percent in the left.  The Veteran has a hearing loss disability for VA purposes.  See 38 C.F.R. §  3.385.  The Veteran was also diagnosed with tinnitus at the examination.  The current disability element is well established. 

Next, the evidence of record supports a finding that the Veteran sustained an in-service injury in the form of acoustic trauma due to his work as an aircraft maintenance technician.  The Veteran provided a full description of his noise exposure during a March 2011 VA examination, as well as in his March 2012 notice of disagreement.  He reported that during this time he worked on the flightline every day for twelve hours.  He noted military noise exposure to include close proximity to aircraft taking off and landing.  He stated that he used ear protection at times, but not consistently.  Noise exposure is consistent with the conditions of service as an aircraft maintenance technician.  The Board will assume for the purposes of this decision that the Veteran has inservice noise exposure.  See 38 U.S.C.A. 1154(a).  The mere fact of noise exposure does not mean that the Veteran has either a hearing loss or tinnitus disability as a result.  The Board turns to the third element of service connection, a nexus between the claimed in-service disease or injury and the current disability. 

The Veteran contends he has experienced hearing loss and tinnitus since separation from service.  Lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a) (West 2002); 38 C.F.R. § 3.303(a) (2013); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan, at 1336.  Although lay persons are not competent to opine as to medical etiology or render medical opinions, symptoms, not treatment, are the essence of any evidence of persistent symptoms since service.  See Barr.  The Board finds that it is within the realm of common medical knowledge that exposure to loud noises may cause hearing loss.  Therefore, the Veteran's lay opinion is competent evidence of nexus for his claim.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (explaining that lay evidence may be sufficient to establish the nexus element).   


The Veteran's service treatment records reflect that in October 1988, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
10
5
15
40
LEFT
20
10
5
15
35

The examiner noted the Veteran's hearing was "good" at this time.

The Veteran's service treatment records reflect that in February 1991, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
5
15
45
LEFT
0
0
5
10
55

In a March 2011 VA examination, the examiner provided a negative nexus opinion, determining it was less as likely as not that the Veteran's current hearing loss and tinnitus were a result of his military noise exposure.  However, this opinion has flaws.  The examiner makes note initially of the Veteran's audiograms prior to active duty, as well as five months subsequent to the Veteran's first period of active duty.  However, in the rationale section, the examiner fails to address the worsened hearing between the pre-service audiogram in October 1988 and post-service audiogram in February 1991.  In fact, the examiner specifically states that there is "no evidence to support the claim that hearing loss or tinnitus either began or worsened during the Veteran's active duty or within one year".  Thus the Board finds the medical opinion provides an inadequate rationale.

In his March 2012 notice of disagreement, the Veteran stated that during his active service, he worked extensively with aircrafts, and was exposed to the noise from aircraft landing and taking off.  The Veteran asserted that he would occasionally be standing directly beneath a helicopter, or a couple hundred feet from a jet with an afterburner.  He reported that his tinnitus began after he would get off of the flight line and into a quiet area when his shift was over, and that it was "really loud" when he went to bed.  He noted a worsening in his hearing and tinnitus, which prompted him to request the audiogram performed in February 1991.

The Board finds the Veteran both competent to report his symptoms of hearing loss and tinnitus, and credible in his report.  The Veteran's testimony, taken in consideration with the audiograms performed before and after the Veteran's active service, indicate that the Veteran did suffer from acoustic trauma in service that caused hearing loss.

Accordingly, resolving any doubt in the Veteran's favor, the evidence supports service connection for bilateral hearing loss and secondary service connection for tinnitus. 38 U.S.C.A. § 5107(b) ; 38 C.F.R. § 3.102 . The appeal is granted as to both issues. 


ORDER

Service connection for bilateral hearing loss is granted. 

Service connection for tinnitus is granted.




____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


